Exhibit 10.2

 

July 25, 2019

 

LiveXLive Media, Inc.

269 South Beverly Drive, Suite #1450

Beverly Hills, California

Attn: Robert S. Ellin

Chief Executive Officer

 

Dear Mr. Ellin:

 

This letter (the “Agreement”) constitutes the agreement between A.G.P./Alliance
Global Partners, as placement agent (“A.G.P.” or the “Placement Agent”), and
LiveXLive Media, Inc., a company incorporated under the laws of the State of
Delaware (the “Company”), that the Placement Agent shall serve as the placement
agent for the Company, on a “reasonable best efforts” basis, in connection with
the proposed placement (the “Placement”) of shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”). The
Shares actually placed by the Placement Agent are referred to herein as the
“Placement Agent Shares” which shall not include any Shares placed to Fidelity
or its affiliated funds. The terms of the Placement shall be mutually agreed
upon by the Company and the purchasers (each, a “Purchaser” and collectively,
the “Purchasers”), and nothing herein provides that the Placement Agent would
have the power or authority to bind the Company or any Purchaser, or an
obligation for the Company to issue any Shares or complete the Placement. The
Company expressly acknowledges and agrees that the Placement Agent’s obligations
hereunder are on a reasonable best efforts basis only and that the execution of
this Agreement does not constitute a commitment by the Placement Agent to
purchase the Shares and does not ensure the successful placement of the Shares
or any portion thereof or the success of the Placement Agent with respect to
securing any other financing on behalf of the Company. The Placement Agent may
retain other brokers or dealers to act as sub-agents or selected-dealers on its
behalf in connection with the Placement. Certain affiliates of the Placement
Agent may participate in the Placement by purchasing some of the Placement Agent
Shares. The sale of Placement Agent Shares to any Purchaser will be evidenced by
a securities purchase agreement (the “Purchase Agreement”) between the Company
and such Purchaser, in a form reasonably acceptable to the Company and the
Purchaser. Capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement. Prior to the signing of
any Purchase Agreement, officers of the Company will be available to answer
inquiries from prospective Purchasers.

 

SECTION 1. REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY.

 

A. Representations of the Company. With respect to the Placement Agent Shares,
each of the representations and warranties (together with any related disclosure
schedules thereto) and covenants made by the Company to the Purchasers in the
Purchase Agreement in connection with the Placement, is hereby incorporated
herein by reference into this Agreement (as though fully restated herein) and
is, as of the date of this Agreement and as of the Closing Date, hereby made to,
and in favor of, the Placement Agent. In addition to the foregoing, the Company
represents and warrants that there are no affiliations with any FINRA member
firm among the Company's officers, directors or, to the knowledge of the
Company, any five percent (5.0%) or greater stockholder of the Company, except
as set forth in the Purchase Agreement and SEC Reports.

 

B. Covenants of the Company. The Company covenants and agrees to continue to
retain (i) a firm of independent PCAOB registered public accountants for a
period of at least three (3) years after the Closing Date and (ii) a competent
transfer agent with respect to the Placement Agent Shares for a period of three
(3) years after the Closing Date.

 

 

 

  

SECTION 2. REPRESENTATIONS OF THE PLACEMENT AGENT. The Placement Agent
represents and warrants that it (i) is a member in good standing of FINRA, (ii)
is registered as a broker/dealer under the Exchange Act, (iii) is licensed as a
broker/dealer under the laws of the United States of America, applicable to the
offers and sales of the Placement Agent Shares by the Placement Agent, (iv) is
and will be a corporate body validly existing under the laws of its place of
incorporation, (v) has full power and authority to enter into and perform its
obligations under this Agreement. The Placement Agent will immediately notify
the Company in writing of any change in its status with respect to subsections
(i) through (v) above. The Placement Agent covenants that it will use its
reasonable best efforts to conduct the Placement hereunder in compliance with
the provisions of this Agreement and the requirements of applicable law.  

 

SECTION 3. COMPENSATION. In consideration of the services to be provided for
hereunder, the Company shall pay to the Placement Agent or its designee(s) a
total cash fee equal to 7% of gross proceeds from the sale of the Placement
Agent Shares (the “Cash Fee”). The Cash Fee shall be paid on the Closing Date.
The Company shall not be required to pay the Placement Agent any fees or
expenses except for the Cash Fee and reimbursement of $50,000 for legal expenses
with respect to the engagement hereunder. A.G.P. reserves the right to reduce
any item of compensation or adjust the terms thereof as specified herein in the
event that a determination shall be made by FINRA to the effect that the
Placement Agent’s aggregate compensation is in excess of FINRA Rules or that the
terms thereof require adjustment.

 

SECTION 4. INDEMNIFICATION.

 

A. To the extent permitted by law, with respect to the Placement Agent Shares,
the Company will indemnify the Placement Agent and its affiliates, stockholders,
directors, officers, employees, members and controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
against all losses, claims, damages, expenses and liabilities, as the same are
incurred (including the reasonable fees and expenses of counsel), relating to or
arising out of its activities hereunder or pursuant to this Agreement, except to
the extent that any losses, claims, damages, expenses or liabilities (or actions
in respect thereof) are found in a final judgment (not subject to appeal) by a
court of law to have resulted primarily and directly from the Placement Agent’s
willful misconduct or gross negligence in performing the services described
herein.

 

B. Promptly after receipt by the Placement Agent of notice of any claim or the
commencement of any action or proceeding with respect to which the Placement
Agent is entitled to indemnity hereunder, the Placement Agent will notify the
Company in writing of such claim or of the commencement of such action or
proceeding, but failure to so notify the Company shall not relieve the Company
from any obligation it may have hereunder, except and only to the extent such
failure results in the forfeiture by the Company of substantial rights and
defenses. If the Company so elects or is requested by the Placement Agent, the
Company will assume the defense of such action or proceeding and will employ
counsel reasonably satisfactory to the Placement Agent and will pay the fees and
expenses of such counsel. Notwithstanding the preceding sentence, the Placement
Agent will be entitled to employ its own counsel separate from counsel for the
Company and from any other party in such action if counsel for the Placement
Agent reasonably determines that it would be inappropriate under the applicable
rules of professional responsibility for the same counsel to represent both the
Company and the Placement Agent. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company, in addition to fees of local counsel. The Company will have the right
to settle the claim or proceeding, provided that the Company will not settle any
such claim, action or proceeding without the prior written consent of the
Placement Agent, which will not be unreasonably withheld.

 

-2-

 

  

C. The Company agrees to notify the Placement Agent promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by this Agreement.

 

D. If for any reason the foregoing indemnity is unavailable to the Placement
Agent or insufficient to hold the Placement Agent harmless, then the Company
shall contribute to the amount paid or payable by the Placement Agent as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Placement Agent on the other, but also the relative fault
of the Company on the one hand and the Placement Agent on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the Placement Agent’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by the
Placement Agent under this Agreement (excluding any amounts received as
reimbursement of expenses incurred by the Placement Agent).

 

E. These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this Agreement or otherwise.

 

SECTION 5. ENGAGEMENT TERM. The Placement Agent’s engagement hereunder will be
until the earlier of (i) July 31, 2019 and (ii) the Closing Date. The date of
termination of this Agreement is referred to herein as the “Termination Date.”
In the event, however, in the course of the Placement Agent’s performance of due
diligence it deems, it necessary to terminate the engagement, the Placement
Agent may do so prior to the Termination Date. The Company may elect to
terminate the engagement hereunder for any reason prior to the Termination Date
but will remain responsible for fees pursuant to Section 3 hereof with respect
to the Placement Agent Shares if sold in the Placement. Notwithstanding anything
to the contrary contained herein, the provisions concerning the Company’s
obligation to pay any fees actually earned pursuant to Section 3 hereof and the
provisions concerning confidentiality, indemnification and contribution
contained herein will survive any expiration or termination of this Agreement.
If this Agreement is terminated prior to the completion of the Placement, all
fees due to the Placement Agent shall be paid by the Company to the Placement
Agent on or before the Termination Date (in the event such fees are earned or
owed as of the Termination Date). The Placement Agent agrees not to use any
confidential information concerning the Company provided to the Placement Agent
by the Company for any purposes other than those contemplated under this
Agreement.

 

SECTION 6. PLACEMENT AGENT INFORMATION. The Company agrees that any information
or advice rendered by the Placement Agent in connection with this engagement is
for the confidential use of the Company only in its evaluation of the Placement
and, except as otherwise required by law, the Company will not disclose or
otherwise refer to the advice or information in any manner without the Placement
Agent’s prior written consent.

 

SECTION 7. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the indemnification
provisions hereof. The Company acknowledges and agrees that the Placement Agent
is not and shall not be construed as a fiduciary of the Company and shall have
no duties or liabilities to the equity holders or the creditors of the Company
or any other person by virtue of this Agreement or the retention of the
Placement Agent hereunder, all of which are hereby expressly waived.

 

-3-

 

  

SECTION 8. CLOSING. The obligations of the Placement Agent, and the closing of
the sale of the Placement Agent Shares hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company contained herein and in the Purchase Agreement, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions, except as otherwise disclosed to and
acknowledged and waived by the Placement Agent:

 

A. All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Placement Agent Shares, and all other legal matters relating to this
Agreement and the transactions contemplated hereby with respect to the Placement
Agent Shares shall be reasonably satisfactory in all material respects to the
Placement Agent.

 

B. The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion with respect to the Placement Agent Shares,
addressed to the Placement Agent and dated as of the Closing Date, in form and
substance reasonably satisfactory to the Placement Agent.

 

C. The Common Stock shall be registered under the Exchange Act and, as of the
Closing Date, the Placement Agent Shares shall be listed and admitted and
authorized for trading on the Trading Market or other applicable U.S. national
exchange and satisfactory evidence of such action shall have been provided to
the Placement Agent. The Company shall have taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
under the Exchange Act or delisting or suspending from trading the Common Stock
from the Trading Market or other applicable U.S. national exchange, nor has the
Company received any information suggesting that the Commission or the Trading
Market or other U.S. applicable national exchange is contemplating terminating
such registration or listing.

 

D. No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Placement Agent Shares or materially and adversely affect or potentially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued as of the Closing Date which would
prevent the issuance or sale of the Placement Agent Shares or materially and
adversely affect or potentially and adversely affect the business or operations
of the Company.

 

E. The Company shall have entered into a Purchase Agreement with each of the
Purchasers of the Placement Agent Shares and such agreements shall be in full
force and effect and shall contain representations, warranties and covenants of
the Company as agreed upon between the Company and the Purchasers.

 

F. FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, any filing with the FINRA Corporate Financing
Department pursuant to FINRA Rule 5110 with respect to the Placement and pay all
filing fees required in connection therewith.

 

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, all obligations of the
Placement Agent hereunder may be cancelled by the Placement Agent at, or at any
time prior to, the Closing Date. Notice of such cancellation shall be given to
the Company in writing or orally. Any such oral notice shall be confirmed
promptly thereafter in writing.

 

-4-

 

  

SECTION 9.  GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorney's fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding. The parties hereto acknowledge that the production, sale,
manufacture, possession and use of cannabis is illegal under U.S. federal law
and the parties expressly waive any defense to enforcement of the terms or
conditions of this Agreement based upon non-conformance with U.S. federal law.

  

SECTION 10. ENTIRE AGREEMENT/MISCELLANEOUS. This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by both the Placement Agent and the Company.
The representations, warranties, agreements and covenants contained herein shall
survive the Closing Date of the Placement and delivery of the Placement Agent
Shares. This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

 

SECTION 12. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is sent to the email address specified on the
signature pages attached hereto prior to 6:30 p.m. (New York City time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is sent to the email address on the signature pages
attached hereto on a day that is not a business day or later than 6:30 p.m. (New
York City time) on any business day, (c) the third business day following the
date of mailing, if sent by U.S. internationally recognized air courier service,
or (d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature pages hereto.

 

SECTION 13. Press Announcements. The Company agrees that the Placement Agent
shall, on and after the Closing Date, have the right to reference the Placement
and the Placement Agent’s role in connection therewith in the Placement Agent’s
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

[The remainder of this page has been intentionally left blank.]

 

-5-

 

  

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agent the enclosed copy of this Agreement.

 

  Very truly yours,       A.G.P./ALLIANCE GLOBAL PARTNERS.       By:  /s/ Thomas
Higgins     Name: Thomas Higgins     Title:   Managing Director

 

  Address for notice:  

590 Madison Avenue 36th Floor

New York, New York 10022

Attn: Tom Higgins

Email: thiggins@allianceg.com

 

-6-

 

  

Accepted and Agreed to as of

the date first written above:

 



LIVEXLIVE MEDIA, INC.         By:  /s/ Robert S. Ellin             Name: Robert
S. Ellin     Title:   Chief Executive Officer  



 



Address for notice:   269 South Beverly Drive, Suite #1450   Beverly Hills,
California   Attn: Chief Executive Officer  



 

[Signature Page to Placement Agency Agreement.]

 

 

-7-



 

